In re Perkins, Israel Izra; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “F”, No. 312-213; to the Court of Appeal, Fourth Circuit, No. 89-KW-0039.
Granted in part; denied in part. Relator’s sentence is amended to delete the restrictions placed on parole and good time. The determination of relator’s eligibility for parole or good time credits rests exclusively with the Department of Corrections and the Board of Parole. La.R.S. 15:571.31; R.S. 15:574.4(A). In all other respects, the application is denied.